Citation Nr: 0835596	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
service connection for Sjogren's syndrome with a 20 percent 
rating, effective August 10, 2001.

In April 2007, the Board remanded the claim for additional 
development.  In June 2008, the Appeals Management Center 
granted service connection for fibromyalgia and assigned a 10 
percent rating.  The veteran has not appealed that decision.

At a VA examination in April 2008, the veteran reported that 
he had left his employment seven to eight years earlier due 
to joint pains.  The examiner subsequently attributed the 
joint pain to the now service connected fibromyalgia.  The 
veteran's statements and the examiner's opinion serve to 
raise an informal claim for total rating for compensation 
purposes based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The 
claim for TDIU is referred to the RO for initial 
adjudication.


FINDING OF FACT

Since the August 10, 2001, the veteran's Sjogren's syndrome 
symptoms have combined to produce definite impairment of 
health without anemia or weigh loss.


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for Sjogren's 
syndrome, but no higher, have been met since the August 10, 
2001.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.71a, Diagnostic Codes 
5002, 5009 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from the veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including the Durham and Salisbury VA Medical Center (VAMC) 
records since August 2005 identified in the Board's April 
2007 remand, as well as private medical records and records 
of the Social Security Administration's (SSA's) disability 
determination.  In addition, the veteran was provided 
multiple VA examinations with regard to symptoms attributed 
to his Sjogren's syndrome, including most recently an April 
2008 examination specifically addressing which symptomatology 
could be attributed to Sjogren's syndrome.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).  

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA must give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, in cases such as this one where the claim on 
appeal involves a request for a higher initial assignment of 
a disability rating following the grant of service 
connection, the evidence to be considered is not limited to 
that reflecting the current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Id.

Sjogren's syndrome is not listed in the Rating Schedule, and 
has therefore been rated by analogy to "other types" of 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5009.  
See 38 C.F.R. § 4.20 (unlisted conditions will be rated under 
the diagnostic code applicable to a closely related disease 
or injury with analogous functions affected, anatomical 
localization, and symptomatology).  Under DC 5009, other 
types of arthritis are rated as rheumatoid arthritis under DC 
5002.  Under DC 5002, the currently assigned 20 percent 
requires a well established diagnosis with one or two 
exacerbations per year.  A higher, 40 percent rating requires 
either symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times per 
year.  

In this case, while the veteran has indicated that 
experiences frequent incapacitating episodes, there is no 
objective evidence, such as a doctor's prescription of bed 
rest, of incapacitating exacerbations occurring 3 or more 
times per year at any time since the effective date of the 
grant of service connection.  Treatment records do not 
document that Sjogren's syndrome has caused any 
incapacitating episodes and the most recent VA examiner 
attributed the veteran's joint symptoms (which were 
apparently his chief complaint) to fibromyalgia rather than 
Sjogren's syndrome.  

The evidence, however, is at least evenly balanced as to 
whether the veteran's Sjogren's syndrome causes symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings.  

Since the effective date of service connection, the veteran 
has experienced chronic joint pain, dry eyes with dental 
caries, myositis with bilateral arm and leg weakness and 
pain, dry mouth, dry lips, esophageal motility, muscle 
atrophy of the lower extremities, diminished salivary flow, 
xeropthalmia (dry eyes), and sensorimotor polyneuropathy.  
The veteran has also been diagnosed with other disabilities, 
such as degenerative joint disease (DJD) and degenerative 
disc disease (DDD) of multiple joints, progressive systemic 
sclerosis, dry eye syndrome, and most recently fibromyalgia.  
The question is thus whether the veteran's definite 
impairment of health, which is objectively supported by 
examination findings, is due to his Sjogren's syndrome or due 
to other disabilities.  There are multiple medical opinions 
in answer to this question.

In a July 2001 letter, Dr. Church wrote that the veteran's 
Sjogren's syndrome causes chronic pain in all of his joints.  
In March 2003, Dr. Fitzgerald wrote that the veteran's 
symptoms such as dry eyes, dry mouth, and myositis with 
bilateral arm and leg weakness and pain are the result of 
progressive systemic sclerosis of which his Sjogren's 
syndrome is just a part.  In an August 2003 VA examination 
report, a VA physician attributed the veteran's mouth 
symptoms to his Sjogren's syndrome, but disagreed as to the 
diagnosis of systemic sclerosis.  

In a February 2005 examination report, Dr. Church found that 
the veteran's Sjogren's syndrome caused dry mouth, dry eyes, 
and dry lips.  In an August 2005 VA examination report, a VA 
physician wrote that, while the veteran's orthopedic 
complaints had been attributed to his Sjogren's syndrome, 
"There is no way to prove this one way or the other."  In 
an April 2006 VA dental examination report, a VA physician 
indicated that the veteran's ability to swallow food is 
highly compromised because of his decreased salivary flow, 
which is "directly related" to his Sjogren's syndrome.  A 
February 2007 VAOPT note attributed the veteran's 
xeropthalmia to Sjogren's syndrome, and July and December 
2007 VAOPT notes indicated that the veteran's Sjogren's 
syndrome caused restricted motion and his diffuse 
musculoskeletal pain was due to a combination of Sjogren's 
syndrome and fibromyalgia.  In a December 2005 VAOPT note, a 
VA attending physician indicated that most of the symptoms 
are related to fibromyalgia or chronic pain, but that 
reevaluation was warranted based on elevated CPK and 
subjective weakness.  The same VA physician indicated in an 
October 2007 VAOPT note that the primary explanation for the 
veteran's symptoms was fibromyalgia, but there was a possible 
organic cause of his leg weakness.  

Most recently, an April 2008 VA examination report and May 
2008 addendum indicated that the veteran's symptoms were 
primarily due to fibromyalgia, which was secondary to 
Sjogren's syndrome, but did not comment on the salivary or 
eye symptoms.  While the weight of the evidence is that the 
joint symptoms are due to fibromyalgia or documented disc 
disease in the cervical spine, the undisputed evidence is 
that the veteran has had significant impairment of health 
from difficulty swallowing and other symptoms that have been 
attributed to Sjogren's syndrome.

The above medical opinions were based on examination findings 
and generally were thorough and detailed, with some 
explanation for their varying conclusions as to whether the 
veteran's Sjogren's syndrome or some other disability caused 
some or all of his many symptoms.   See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion); Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches).  
Given that a 40 percent rating under DC 5002 requires only 
that the symptom combination from the disability produce 
definite impairment of health and the above probative 
evidence is not clear cut on this question, the Board finds 
that the evidence is approximately evenly balanced as to 
whether the veteran's Sjogren's syndrome produces such 
definitive impairment, which has present since the August 10, 
2001 effective date of the grant of service connection.  
Therefore, with resolution of reasonable doubt in favor of 
the veteran, he is entitled to an initial 40 percent rating 
for Sjogren's syndrome.

The veteran is not, however, entitled to an initial rating 
higher than 40 percent for this disability.  Under DC 5002, a 
60 percent rating requires weight loss and anemia or more 
frequent severely incapacitating exacerbations, and a 100 
percent rating requires constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.  The evidence does not reflect that the 
veteran has had these symptoms at any time since the 
effective date of the grant of service connection.  For 
example, a July 2002 VA discharge summary indicates that the 
veteran denied any significant weight loss and had no history 
of anemia.  More recently, in the May 2008 VA addendum, the 
VA physician indicated that there was no evidence of weight 
loss or anemia.  Moreover, as noted above, there is no 
medical evidence of frequent severely incapacitating episodes 
warranting a 60 percent rating, and there is similarly no 
evidence of totally incapacitating constitutional 
manifestations associated with active joint involvement.  
Notably, the April 2008 VA examiner specifically found that 
the veteran does not have constitutional manifestations or 
joint involvement.  An initial rating in excess of 40 percent 
is therefore not warranted under DC 5002.

Moreover, there does not appear to be any other potentially 
applicable diagnostic code under which the veteran's 
Sjogren's syndrome would warrant a higher initial rating, and 
neither the veteran nor his representative have identified 
such a diagnostic code.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  


Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

As just discussed the veteran's symptoms are contemplated by 
the rating criteria.  The veteran is unemployed.  According 
to the SSA disability determination, this unemployment is 
primarily due to disorders of the muscle, ligament, and 
fascia.  The veteran has indicated during VA examinations, 
including the April 2008 VA examination, that he left his job 
as a fork lift operator around 2000 due to his joints aching 
and poor mobility.  However, the weight of the evidence is 
that these symptoms are not attributable to Sjogren's 
syndrome.  Hence, the Board cannot find that Sjogren's 
syndrome has caused marked interference with employment.  
There have been no periods of hospitalization at any time 
since the effective date of the grant of service connection.  
There also is no showing that the Sjogren's syndrome has 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Based on the foregoing, the Board concludes that a 40 percent 
initial rating is warranted for Sjogren's syndrome, but that 
the preponderance of the evidence is against any higher 
initial rating for this disability.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

Entitlement to initial disability rating of 40 percent for 
Sjogren's syndrome is granted, effective August 10, 2001.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


